DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to under 37 CFR 1.75(c) as being in improper form because a claim cannot depend on itself.  See MPEP § 608.01(n).  Accordingly, the claim 20 has been further treated for the examination purposes only.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure, which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Regarding claim 5, the limitation “a digitized record of information” in all occurrences, is not on the disclosure.
Claims 6-20 incorporated the problem of claim 5 by dependencies.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gutu (US 9,963,868) in view of Brandt et al (US 2015/0127137).
        Regarding claim 1, Gutu discloses a septic system fluid level detection device (col. 1, lines 25-41) comprising: a. means to detect an atypical fluid level condition within a septic system that warns  of a predicted failure of the septic system (abstract; col. 4, lines 1-55).
   Gutu discloses all the limitations set forth above but fails to explicitly disclose means to automatically communicate an alert regarding the predicted failure detected within the septic system via an electronic communications network.
 However, Brandt discloses means to automatically communicate an alert regarding the predicted failure detected within the septic system via an electronic communications network (RFID and processor) (page 19, [0180]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Brandt within the system of Gutu in order to monitor the alarm system for alerts and taking action to remediate potential septic tank failure thereby increasing the reliability of the system.

 Regarding claim 3, Gutu discloses wherein the power source is a solar panel on a top surface of the cleanout cap (fig. 3; col. 3, lines 51-63). 
 Regarding claim 4, Gutu discloses wherein the fluid level sensor is a float that hangs downward from a bottom side of the cleanout cap onto a volume of waste fluid of the sewage pipeline of the cleanout cap, such that when the float is elevated by an increased level of waste fluid, the atypical fluid level condition is detected (fig. 3; col. 4, lines 1-62). 

  Regarding claim 5, Gutu discloses a septic system information system for monitoring one or more septic systems (col. 2, lines 30-41), the system comprising: 
a. A digitized record of information (connector 200 sensors 210 in fig. 2) related to an identified septic system 110 (fig. 1-fig. 2); b. Means to associate said digitized record with a location of the identified septic system (fig. 1-fig. 2); and c. Means to transmit at least a portion of the digitized record of information via an  electronic communications system (col. 3, lines 44-63).
 Gutu discloses all the limitations set forth above but fails to explicitly disclose in association with an identifier of the identified septic system or a locale identifier of a location associated with the identified septic system.
 However, Brandt discloses in association with an identifier of the identified septic system or a locale identifier of a location associated with the identified septic system (page 19, [0179]).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Brandt within the system of Gutu in order to monitor the alarm system 
   Regarding claim 21, Gutu discloses wherein the control element is a processor (processing in col. 4, line 11).
  Regarding claim 22, Gutu discloses wherein the processor is programmed to: a. receive a fluid level sensor reading from the sensor; b. assess the fluid level sensor reading as either typical or atypical; c. register an alert condition if the atypical fluid level is detected; and d. transmit via the transmitter a signal to a specified monitoring system identifying the device location and indicating the registered alert condition (col. 4, lines 1-62). 


Allowable Subject Matter
Claims 6-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 first paragraph or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with all the limitations in the claims, the prior arts fail to teach or make obvious.
 d. Means to receive a digitized alert message via an electronic communications network, the alert including information associated with either the identified septic system or with the location association the identified septic system; and e. Means to transmit at least a portion of the digitized record of information via an electronic communications media in association with the identifier of the identified septic system or the locale identifier.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Woods et al. (US 2008/0057942) discloses remote control of wireless communication.
Malky (US 2016/0187894) discloses system………….heating systems.
Wanie (US 2019/0114898) discloses remote water softener monitoring system.
Klicpera (US 2016/0076909) discloses water use monitoring apparatus.
Goldberg et al. (US 2017/0306608) discloses methods……….sewer alert.
Ward et al. (US 2018/0291911) discloses whole home water appliance system.
Potts (US 2013/0306572) discloses pressurized gas lifting and gas rejuvenation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




DP
October 20, 2021

                                                                     /DANIEL PREVIL/                                                                     Primary Examiner, Art Unit 2684